DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Czaplyski on 5 July 2022.

The application has been amended as follows: 
Cancel claims 12-20.

Claim 25. (newly added) The method of claim 1, wherein injecting the sterile ice slurry into the desired tissue region comprises injecting the sterile ice slurry through a needle.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are towards a method of treating coronary artery disease comprising administering a sterile ice slurry to the pericardial or epicardial adipose tissue. The closest prior art Segev et al. (Catheterization and Cardiovascular Interventions 60:229-232 (2003)) teaches cryotherapy of the endocardial tissue, which is interior of the heart rather than the claimed locations exterior to the heart. Boyden et al. (US 2014/0200511) teaches the sterile ice slurry but does not provide teaching or suggestion for administering it to the pericardial or epicardial adipose tissue. Becker et al. (US 2003/0066304) teaches a method of inducing hypothermia in a patient via ice slurry injected into the body [0021-0031]. However, these methods involved injection into the vascular system, under the skin, or intraperotoneally and do not teach administering it to the pericardial or epicardial adipose tissue. Upon canceling claims 12-20 and newly adding claim 25, the instant claims are free of the art. As such, the instant claims are novel and non-obvious and in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613